DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II laundry treatment apparatus, claims 1-10 in the reply filed on 06/21/2022 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: method, Group II apparatus) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in D06F 33/42 and Group II in D06F 39/08 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘control method of a laundry treatment apparatus’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20160115632A1) in view of Ishimoto et al. (JP-4682166-B2).
Regarding claim 1, Jung teaches a washing machine 1 including an outer tub 13 (tub) for accommodating water, and an inner tub 12 (drum) rotatably provided in the outer tub 13 to accommodate laundry [0024], the water level sensor 156 measures the water level 19 in the tub [0041], pump 11 (drain pump) drains or circulates water [0048], the motor driver 130 (a pump control unit) supplies motor driving power to a motor 140 to operate the pump 11[0056], a motor controller that is configured to set a rotation speed of the motor (changing an operation speed) and that is configured to supply, to the motor driver, a signal that controls the motor (claim 1 of Jung);

Jung does not explicitly teach that a control unit determining a drain state for whether or not drain is normally performed in response to a change in the water level of the washing water detected by the water level sensor; and a pump control unit changing an operation speed of the drain pump depending on a speed of the drain pump or a current value applied to the drain pump when a part of the washing water is not drained and remains according to the determination of the drain state by the control unit, wherein the drain pump repeats a process of decreasing and then increasing the operation speed depending on a setting of the pump control unit and drains the washing water, when residual water is generated.
Ishimoto teaches  a drainage discharging device where a drain pump 33 is controlled by a control device 37 (pump controller), [0010], wherein the drain tank (32) has a first water level sensor as the drainage detecting means [0015] aiding in pump/drainage failure determination (water not drained) when drainage of water has hardly progressed [0016], the control device outputs a failure signal when the drainage completion detection unit (via first water level sensor) does not detect the drainage completion (change in the water level of the washing water detected), as a result the drainage pump (33) is controlled so as to decrease or increase the drainage speed [0011], [0014].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the laundry treatment apparatus of Jung with the control unit of Ishimoto so that a control unit determining a drain state for whether or not drain is normally performed in response to a change in the water level of the washing water detected by the water level sensor; and drain pump speed can be decreased or increased when residual water is generated, all in order to achieve the predictable result of timely detection of drainage failure  and adjusting the pump speed accordingly ultimately reducing the overall noise produced in the system [0014,0017,0028, 0033 Ishimoto].


Regarding claim 2, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
Ishimoto, as detailed before teaches when the drainage completion detection unit does not detect the drainage completion, the drainage pump (33) is controlled so as to decrease or increase the drainage speed [0011], [0014].
The combination of Jung and Ishimoto does not explicitly teach pump control unit/controller decreases the speed of the drain pump in a first unit and stepwise increases the decreased speed of the drain pump in a second unit smaller than the first unit.
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that the controller of Ishimoto is fully capable of decreasing pump speed by an arbitrary reference speed (first unit) and also step-wise increase the speed later on but at a lower speed than the arbitrary reference speed, with the benefit of getting rid of the residual water and completing the drainage slowly and successfully while reducing the noise generated in the process [0014,0017,0028, 0033, Ishimoto].
Regarding claim 3, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
Ishimoto further teaches that the control device (37) that controls the operation of the drain drainage device (A) stores a microcomputer that executes the overall control operation [0023].
The combination of Jung and Ishimoto does not explicitly teach the pump control unit stores a speed of the drain pump at which the washing water is drained without the residual water if the drain of the washing water is completed, and operates the drain pump at the stored speed at the next operation.
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that the controller of Ishimoto is fully capable of storing a drain pump speed (along with other system parameters) wherein residual water is removed and pump runs at that stored speed for the next operation. 
Regarding claim 4, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
Ishimoto as detailed before teaches that the drainage pump (33) is controlled so as to decrease or increase the drainage speed [0011], [0014] (thereby a range is expected).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that the controller of Ishimoto uses a speed range to operate the drain pump so as to complete the drainage along with noise reduction as detailed before. 
Regarding claim 5, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
The combination of Jung and Ishimoto does not explicitly teach that the pump control unit sets the first unit within a range of 80 rpm to 150 rpm to decrease the speed of the drain pump, and sets the second unit within a range of 20 rpm to 50 rpm to increase the speed of the drain pump.
However, from claims 2 and 4 detailed above, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that the controller of Ishimoto is fully capable of setting a speed range and operating the drain pump within that range for example: first speed range -80 rpm to 150 rpm, second range 20 rpm to 50 rpm etc.
Regarding claim 6, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
Jung teaches a speed sensor 151 that measures a rotation speed of the drain pump motor 140 and inputs the same to the motor controller 120 [0051] while Ishimoto teaches increasing and decreasing drainage speed as discussed before. 
The combination of Jung and Ishimoto does not explicitly teach that the pump control unit increases the speed of the drain pump if a difference between the speed of the drain pump input from the speed sensor and a speed for controlling the drain pump is equal to or greater than a set value and decreases the speed of the drain pump if the difference between the speeds is less than the set value, in response to the difference between the speeds.
However, it would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that the controller of Jung and Ishimoto is fully capable of controlling the drain pump in such a way that the speed of drain pump is increased (i.e. drainage rate increase) if a difference between the speed of the drain pump input from the speed sensor and a speed for controlling the drain pump is equal to or greater than a set value and decreased if the difference between the speeds is less than the set value.
Regarding claim 7-8, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
Jung teaches a current sensor 152 that measures the current supplied from the motor driver 130 to the motor 140 (drain pump motor) and inputs the same to the motor controller 120 (pump control unit) [0050] and the motor is driven again after a specific period of time passes based on the number of times that the motor stops being less than a reference number (time based motor control) [0012] while Ishimoto teaches increasing and decreasing drainage speed (motor speed control) (as detailed previously)
The combination of Jung and Ishimoto is fully capable of enabling pump control unit to change the speed of the drain pump if the current detected by the current sensor is less than a set current and wherein the pump control unit changes the speed of the drain pump if a state where the current is less than the set current is maintained for a set time or longer, and maintains the speed of the drain pump if the current is changed to the set current or more before a time reaches the set time.
Regarding claims 9-10, the combination of Jung and Ishimoto teaches the laundry treatment apparatus detailed before. 
Jung teaches the main controller is configured to determine whether the level of water is zero (water level >0 implies residual water is generated) based on the rotation speed being increased and the current being reduced [0009] according to a load sensing algorithm [0064], if the current is not reduced or is reduced by a value less than the certain value (current applied to the drain pump is less than the set current), or if the speed is not increased or is increased by a rate less than the certain rate (speed of the drain pump does not reach a set speed), the motor 140 continues operating (i.e. drainage is continuous indicating residual water) [0087]. The main controller 110 determines whether water is completely drained to a designated level, based on the measured level of water (S450). If water is not completely drained, the motor 140 is driven again to operate the pump 11 again (water level is equal or higher than a set water level) [0092].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inada (JP-3744052-B2) teaches control of drain pump speed based on water level within a dishwasher. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711